Citation Nr: 1039588	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral carpal 
tunnel syndrome.  

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychogenic 
impotence.  


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to January 
1972.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico, which determined that new and material evidence had not 
been received to reopen previously denied claims of service 
connection for a cervical spine disability, right and left carpal 
tunnel syndrome, and psychogenic impotence.

The appellant appealed the RO's determination to the Board and in 
October 2007, he testified at a Board videoconference hearing.  
In a December 2007 decision, the Board likewise determined that 
new and material evidence had not been received to reopen 
previously denied claims of service connection for a cervical 
spine disability, bilateral carpal tunnel syndrome, and 
psychogenic impotence.

The appellant appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a December 2009 
memorandum decision, the Court reversed the Board's finding that 
new and material evidence had not been received to reopen the 
claim of service connection for a cervical spine disability.  The 
Court vacated the remaining portion of the Board's decision and 
remanded the case for further development and proceedings 
consistent with its decision.  

In light of the Court's decision, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159(b) (2010).  In the context of a claim to reopen, as is the 
case with the appellant's claims of service connection for 
bilateral carpal tunnel syndrome and psychogenic impotence, VA 
must look at the bases for the denial in the prior decision and 
respond with a VCAA notice that describes what evidence would be 
necessary to substantiate that element found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
its December 2009 memorandum decision, the Court held that the 
notice provided to the appellant was inadequate in that it failed 
to comply with the requirements of Kent.  This should be 
corrected on remand.  

With respect to the appellant's claim of service connection for a 
cervical spine disability, the Court held that the appellant was 
entitled to a VA medical examination "regarding whether his 
current cervical spine disability is related to the in-service 
events to which he testified [at his October 2007 Board 
hearing]."  Memorandum decision at page 9.  

The Board notes that the appellant's service treatment records 
are entirely negative for complaints or abnormalities pertaining 
to the cervical spine.  At his January 1972 military separation 
medical examination, the appellant's neck and spine were examined 
and determined to be normal.  Moreover, on a report of medical 
history completed at the time of his separation examination, the 
appellant denied having or ever having had any pertinent 
symptomatology, such as recurrent back pain and painful joints.

At his October 2007 Board hearing, the appellant recalled that 
during his period of active duty, he assisted infantrymen in 
operating and moving heavy guns.  He also recalled handling and 
hauling ammunition and engaging in other types of heavy work.  He 
testified that it was his belief that as a result of those 
activities, the "bone joints [in the neck] are wearing out," 
warranting service connection for a cervical spine disability.  
Given the Court's memorandum decision, a VA medical examination 
necessary to address whether any current cervical spine 
disability is causally related to the appellant's reported 
engaging in activities such as heavy lifting during active duty.  

Finally, the Board notes that in an August 2010 letter to the 
Board, the appellant indicated that he had been unsuccessful in 
making contact with his representative, despite numerous 
attempts.  VA regulations require that an appellant be accorded a 
full right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person.  38 C.F.R. § 20.600 (2010).  Because it appears that the 
appellant is not satisfied with his current representative, on 
remand, he should be provided with the opportunity to appoint a 
new representative, should he so desire.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the appellant 
with the information and forms necessary to 
designate a new representative, if he so 
chooses.  

2.  The appellant and his representative, 
if any, should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the bases for prior 
denial of service connection for carpal 
tunnel syndrome and psychogenic impotence, 
and a description of the evidence necessary 
to substantiate that element required to 
establish service connection that was found 
insufficient in the previous denial, in 
accordance with Kent.

3.  The appellant should be afforded a VA 
medical examination for the purpose of 
identifying the nature and etiology of any 
current cervical spine disability.  The 
claims folder must be made available to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to the whether it 
is at least as likely as not that any 
cervical spine disability identified on 
examination is causally related to the 
appellant's active service or any incident 
therein, including his recollections of 
moving heavy artillery, hauling ammunition, 
or other heavy lifting.  

4.  After accomplishing any additional 
development deemed necessary, the RO should 
review the evidence of record in its 
entirety.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative, if any, should be provided 
with a supplemental statement of the case 
and given the opportunity to respond.

The case should then be returned to the Board for further 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


